Citation Nr: 0003020	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-12 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased rating for ischemic heart disease 
as a residual of beriberi, currently evaluated as 30 percent 
disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran had recognized service from December 1941 to 
September 1942, and from October 1944 to June 1946.  He was a 
prisoner of war (POW) of the Japanese government from April 
to September 1942.
 
This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which continued the 30 percent 
evaluation of the veteran's service-connected ischemic heart 
disease.

In May 1994, the veteran filed a claim of entitlement to 
service connection for ischemic heart disease.  The RO denied 
this claim in June 1995.  The veteran filed a notice of 
disagreement (NOD) with this decision in January 1996, and 
submitted a substantive appeal (Form 9) in July 1996, 
perfecting his appeal.  A December 1996 rating decision 
granted service connection for ischemic heart disease based 
on the presumptive provisions for POWs under 38 C.F.R. 
§ 3.309(c), and assigned a 30 percent evaluation.  The 
veteran was notified of this decision, and did not file a 
notice of disagreement.  Therefore, the issue of entitlement 
to a higher evaluation for ischemic heart disease was not in 
appellate status at that time.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  

The Board notes that in March 1997, the veteran filed a claim 
of entitlement to an evaluation in excess of 30 percent for 
his service-connected heart disorder.  The RO continued the 
30 percent evaluation of the ischemic heart disease in May 
1997, and the veteran subsequently perfected his appeal.  
Therefore, the issue of entitlement to an increased rating 
for ischemic heart disease as a residual of beriberi, 
currently evaluated as 30 percent disabling, is before the 
Board at this time.  Accordingly, the Board will limit its 
consideration to that issue.



FINDING OF FACT

The evidence of record demonstrates a history of repeated 
anginal attacks, precluding more than light manual labor. 


CONCLUSION OF LAW

The schedular criteria for a 60 percent rating for ischemic 
heart disease have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 (1999); 38 C.F.R. § 4.104, 
Part 4, Diagnostic Code 7005 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was a Prisoner of War (POW) from April 1942 to 
September 1942, following the fall of Bataan, and was 
confined at O'Donnell Concentration Camp, Capas, Tarlac.

Historically, the veteran filed an initial claim of 
entitlement to service connection for various disabilities, 
including beriberi, in May 1978.  The RO denied service 
connection for beriberi in August 1978, on the basis that the 
disability was not shown on VA examination the previous 
month.  

The veteran sought service connection for beriberi with heart 
disease in October 1983.  In support of his claim, he 
attached a June 1983 private medical report noting a history 
of breathing difficulty and easy fatigability.  

Left ventricular hypertrophy by voltage criteria was 
diagnosed on VA examination in November 1983.  

A December 1983 rating decision denied service connection, on 
the basis that beriberi with heart disease was not shown to a 
degree of at least 10 percent disabling.  This decision was 
confirmed by the Board in August 1984. 

A June 1993 private medical report notes complaints of chest 
pains with occasional difficulty breathing.  Angina pectoris 
was diagnosed.

The veteran sought service connection for ischemic heart 
disease in May 1994.

A January 1995 private medical report notes complaints of 
severe chest pains with difficulty breathing.  The pertinent 
diagnosis was ischemic heart disease.

A March 1995 VA examination report notes a two-year history 
of ischemic heart disease.  No evidence of heart disease was 
found on physical examination, however, and the examiner 
noted that findings were consistent with the veteran's age.

Consequently, a June 1995 rating decision denied service 
connection for ischemic heart disease. 

On VA examination in September 1996, the veteran gave a 
three-year history of shortness of breath on climbing a 
flight of stairs, with chest tightness on deep breathing.  He 
explained that these complaints progressed so that he was 
symptomatic on walking 500 meters.  Current complaints 
included chest pains.  An echocardiogram revealed 
arteriosclerosis, and showed an ejection fraction of 57 
percent.  The final assessment was arteriosclerotic heart 
disease, and left ventricular hypertrophy, not in failure, 
functional capacity II-B.

In December 1996, the RO granted service connection for 
ischemic heart disease under the presumptive provisions for 
POWs under 38 C.F.R. § 3.309(c), and assigned a 30 percent 
evaluation.

The veteran sought an increased evaluation for his service-
connected ischemic heart disease in March 1997, asserting 
that the disease had increased in severity.

A report from the veteran's private physician, dated later 
that month, indicates that he received treatment for "easy 
fatigability."

A March 1997 VA examination report notes chest heaviness with 
blood pressure elevation when lying down.  A physical 
examination revealed that the heartbeat was not palpable.  
There was a normal sinus rhythm, no murmur, and no orthopnea.  
The diagnostic impression was hypertensive arteriosclerotic 
heart disease, complete right bundle branch block, not in 
failure.  The examiner commented that he was unable to assess 
the effect of the veteran's disorder on physical tolerance 
because mobility was limited by joint pains.

Based on this evidence, a May 1997 rating decision continued 
the 30 percent evaluation of the veteran's service-connected 
ischemic heart disease.

A July 1997 private examination report notes tachycardiac 
chest pains.  The diagnostic assessment was severe ischemic 
heart disease with heart failure.

A December 1997 private hospital report indicates that the 
veteran was admitted the previous month with complaints of 
dizziness, epigastric pain, and chest pain.  The discharge 
diagnosis was ischemic heart disease, improved.

A May 1998 VA examination report notes that the veteran 
developed dyspnea after walking 50 meters, and experienced 
angina in the precordial area with radiation to the left 
upper extremity.  The veteran was noted to experience chest 
pain while at rest.  The record reports two-pillow orthopnea, 
and paroxysmal nocturnal dyspnea when in the supine position.  
A physical examination revealed no evidence of congestive 
heart failure.  There were no murmurs or thrills, and no 
evidence of rales, edema or liver enlargement.  No cardiac 
abnormalities were noted on chest X-ray.  An 
electrocardiogram (EKG) revealed a complete right bundle 
block.  The examiner commented that there was no evidence of 
arteriosclerotic heart disease, or rheumatic heart disease.  
He explained that due to the findings of right bundle branch 
block on EKG, there was a problem in electrical impulse 
conduction in the heart, and the myocardial contraction may 
in turn affect his daily activity.  Therefore, the physician 
recommended minimal activity.

The RO continued the 30 percent evaluation of the veteran's 
service-connected ischemic heart disease in January 1999.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the claim for an increased 
rating for ischemic heart disease. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  The benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The Board notes that effective January 12, 1998, during the 
pendency of this appeal, the Schedule was amended with regard 
to rating disabilities of the cardiovascular system.  38 
C.F.R. § 4.104.  Because the veteran's claim was filed before 
the regulatory change occurred, he is entitled to application 
of the version most favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).  In the instant case, 
the RO provided the veteran notice of the revised regulations 
in the February 1998 Supplemental Statement of the Case.  
Thus, the Board finds that it may proceed with a decision on 
the merits of the veteran's claim, with consideration of both 
the pre-1998 and revised regulations, without prejudice to 
the veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-394 
(1993).

Prior to January 1998, Diagnostic Code 7005 provided a 30 
percent evaluation for a veteran for whom, following a 
typical coronary occlusion or thrombosis or with a history of 
substantiated anginal attack, ordinary manual labor is 
feasible.  A veteran for whom, following a typical history of 
acute coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, more than light 
manual labor is not feasible, is entitled to a 60 percent 
evaluation.  Under those criteria, a veteran is entitled to a 
100 percent evaluation during and for six months following 
acute illness from coronary occlusion or thrombosis with 
circulatory shock, and after six months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or if more than sedentary employment is 
precluded.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).

Following the January 1998 revision, Diagnostic Code 7005 
provides that a veteran who, upon a workload of greater than 
5 metabolic equivalents (METs) but not greater than 7 METs, 
demonstrates dyspnea, fatigue, angina, dizziness or syncope, 
or shows evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-ray, is entitled to a 
30 percent evaluation.  A veteran who demonstrates more than 
one episode of acute congestive heart failure in the past 
year or who demonstrates dyspnea, fatigue, angina, dizziness 
or syncope upon a workload of greater than 3 METs but not 
greater than 5 METs, or for left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, is entitled to a 60 
percent evaluation.  A veteran who suffers from chronic 
congestive heart failure or demonstrates dyspnea, fatigue, 
angina, dizziness, or syncope upon a workload of 3 METs or 
less, or shows left ventricular dysfunction with an ejection 
fraction of less than 30 percent, is entitled to a 100 
percent evaluation.

Based on the foregoing, the Board finds that the current 
evidence supports a 60 percent rating for the veteran's 
service-connected ischemic heart disease under the old rating 
criteria.  In particular, the medical evidence reveals a 
documented history of repeated anginal attacks.  Further, on 
VA examination in May 1998, the veteran developed dyspnea 
after walking 50 meters, and experienced angina both at rest, 
and after walking 50 meters.  He experienced two-pillow 
orthopnea, and paroxysmal nocturnal dyspnea.  Following a 
physical examination of the veteran, the examiner recommended 
"minimal activity."  Accordingly, after considering the 
specific rating criteria for the veteran's heart disease, the 
Board finds that a 60 percent rating is warranted under the 
old criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1997). 

The question of whether an increased evaluation is warranted 
under the old or the new criteria will be addressed below in 
the remand section.  Because the ultimate schedular 
evaluation remains unsettled, the Board will defer 
consideration of 38 C.F.R. § 3.321(b)(1) at this time.


ORDER

An increased rating for ischemic heart disease is granted to 
60 percent, subject to the law and regulations governing the 
payment of monetary awards.


REMAND

It is the Board's determination that additional development 
is necessary as to the claim for an increased evaluation for 
ischemic heart disease.

As noted above, the schedule for ratings with respect to the 
cardiovascular system was revised, effective January 12, 
1998.  See 38 C.F.R. § 4.104.   Because the veteran's claim 
was pending at the time these regulations became effective, 
his claim has been considered under both the old rating 
regulations and the current regulations.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Pursuant to the 
above decision, the veteran's service-connected ischemic 
heart disease is currently rated as 60 percent disabling 
under the old rating criteria.

The Board finds that the current medical evidence of record, 
including the May 1998 VA examination, is insufficient to 
determine the severity of the appellant's ischemic heart 
disease under the newly enacted regulations.  While the 
medical evidence of record supports a 60 percent evaluation 
under the old criteria, it is unclear whether the veteran 
meets the criteria for an evaluation in excess of 60 percent 
under the old or new criteria.  In this regard, the Board 
specifically must point out that the examiner was requested 
to comment on whether more than sedentary employment or more 
than light manual labor was feasible.  The examination report 
does not clearly respond to these questions.  It does contain 
the comment that the veteran's daily activities are affected 
and that "[m]inimal activity may be recommended up to a 
certain extent as tolerated by the patient."  The Board is 
unable to determine precisely how this phase is to be 
interpreted in terms of whether the veteran can perform light 
manual labor or sedentary labor.   Accordingly, a new VA 
examination of the heart should be scheduled and associated 
with the claims folder. 

The Court has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).

In view of the foregoing, and in order fully and fairly to 
evaluate the veteran's claim for an increased rating for 
ischemic heart disease, the case is REMANDED to the RO for 
the following actions:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
ischemic heart disease since to the most 
recent VA examination in May 1998.  After 
obtaining any necessary authorization, 
the RO should attempt to obtain copies of 
any treatment records identified by the 
veteran.

3.  The RO should schedule a VA 
cardiology examination to determine the 
current manifestations of the veteran's 
service-connected ischemic heart disease.  
All indicated tests should be performed 
and all clinical findings should be 
reported in detail, including any left 
ventricular dysfunction with an ejection 
fraction, evidence of cardiac hypertrophy 
or dilation.  Metabolic equivalency 
testing (MET) should be performed to 
determine the level of METs at which 
dyspnea, fatigue, angina, dizziness or 
syncope occur.  If a laboratory 
determination of METs by exercise testing 
cannot be performed for medical reasons, 
the examiner should provide an estimation 
of the level of activity (expressed in 
METs and supported by specific examples, 
such as slow stair climbing) that would 
result in dyspnea, fatigue, angina, 
dizziness, or syncope in the appellant.  
A detailed history should be obtained, 
including the duration and frequency of 
anginal attacks.  The clinical evaluation 
should include standing, sitting, and 
supine blood pressure readings.

Any and all evaluations, tests, and 
studies deemed necessary should be 
accomplished and the findings reported in 
detail.  The claims file and a copy of 
this remand must be made available to the 
cardiologist for review in conjunction 
with the examination.  The cardiologist 
should indicate any appropriate activity 
limitations, specifically as to whether 
the veteran is capable of light manual 
labor or sedentary labor in view of his 
service connected cardiovascular disease 
alone.    A complete rationale must be 
given for all opinions and conclusions 
drawn.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim, 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital to his claim.  Moreover, under 38 
C.F.R. § 3.655 (1999), where a claimant 
fails without good cause to appear for a 
scheduled examination in conjunction with 
a claim for increase, the claim will be 
denied.  Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Subsequently, the RO should 
readjudicate the veteran's claim for an 
increased rating for ischemic heart 
disease.  In the event the veteran fails 
to report for scheduled examination 
without good cause, the RO should follow 
the provisions of 38 C.F.R. § 3.655(b).

Thereafter, if the determinations remain adverse to the 
veteran, the RO should then furnish the veteran and his 
representative an SSOC in accordance with 38 U.S.C.A. § 
7105(d) and 38 C.F.R. §§ 19.29 and 19.31, including 
summarization of all of the pertinent criteria.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 


